Case 2:20-bk-15015-BR   Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23   Desc
                         Main Document    Page 1 of 9
Case 2:20-bk-15015-BR   Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23   Desc
                         Main Document    Page 2 of 9




                         Amended Schedule F
             Case 2:20-bk-15015-BR                            Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23                                                  Desc
                                                               Main Document    Page 3 of 9
 Fill in this information to identify the case:

 Debtor name         Temerity Trust Management, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)          2:20-bk-15015-BR
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Aviron Finance, LLC                                                Contingent
           9135 Hazen Drive
           Beverly Hills, CA 90210
                                                                              Unliquidated
                                                                              Disputed
           Date(s) debt was incurred October 1, 2018
                                                                             Basis for the claim:    guarantee of loan to Aviron 1703, LLC
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Aviron Licensing, LLC                                              Contingent
           9135 Hazen Drive
           Beverly Hills, CA 90210
                                                                              Unliquidated
                                                                              Disputed
           Date(s) debt was incurred October 1, 2018
                                                                             Basis for the claim:    guarantee of loan to Aviron 1703, LLC
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $1,200.00
           Franchise Tax Board                                                Contingent
           Bankruptcy Section, MS: A-340                                      Unliquidated
           P.O. Box 2952                                                      Disputed
           Sacramento, CA 95812-2952
                                                                             Basis for the claim:    annual limited liability company tax and fee
           Date(s) debt was incurred January 1, 2019 and
                                                                             (prorated)
           January 1, 2020
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $90,000.00
           Jonathan & Beverly Neville                                         Contingent
           1255 Wolf Hollow Lane                                              Unliquidated
           #415                                                               Disputed
           Salt Lake City, UT 84117
                                                                             Basis for the claim:    loan
           Date(s) debt was incurred June 1, 2020
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         26717                                                Best Case Bankruptcy
             Case 2:20-bk-15015-BR                            Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23                                             Desc
                                                               Main Document    Page 4 of 9
 Debtor       Temerity Trust Management, LLC                                                          Case number (if known)            2:20-bk-15015-BR
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,500.00
           Los Angeles Municipal Service                                      Contingent
           PO Box 30808                                                       Unliquidated
           Los Angeles, CA 90030-0808
                                                                              Disputed
           Date(s) debt was incurred April-May 2020
                                                                             Basis for the claim:    Water and Electrical Utility Service
           Last 4 digits of account number 5398
                                                                             Is the claim subject to offset?     No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $400.00
           My Alarm Company                                                   Contingent
           3803 West Chester Pike                                             Unliquidated
           Suite 100                                                          Disputed
           Newtown Square, PA 19073
                                                                             Basis for the claim:    Security Services
           Date(s) debt was incurred May 2020
           Last 4 digits of account number 0651                              Is the claim subject to offset?     No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $347.18
           Southern California Gas                                            Contingent
           PO Box C                                                           Unliquidated
           Monterey Park, CA 91756-5111                                       Disputed
           Date(s) debt was incurred April-May 2020
                                                                             Basis for the claim:    Gas Utility Service
           Last 4 digits of account number 5556
                                                                             Is the claim subject to offset?     No  Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $235.00
           Western Exterminator Company                                       Contingent
           3333 West Temple Street                                            Unliquidated
           Los Angeles, CA 90026                                              Disputed
           Date(s) debt was incurred May 21, 2020
                                                                             Basis for the claim:    Pet Control Inspection and Services
           Last 4 digits of account number 3856
                                                                             Is the claim subject to offset?     No  Yes
 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           William K. Sadleir                                                 Contingent
           9135 Hazen Drive
           Beverly Hills, CA 90210
                                                                              Unliquidated
                                                                              Disputed
           Date(s) debt was incurred March 25, 2019
                                                                             Basis for the claim: grant of security interest in membership interest in
           Last 4 digits of account number
                                                                             Aviron Group, LLC as collateral for BlackRock loan to Aviron Capital,
                                                                             LLC
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Nigel Pearson
           Paul Hastings LLP                                                                          Line      3.1
           1999 Avenue of the Stars
           Los Angeles, CA 90067                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                            0.00
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 2:20-bk-15015-BR                             Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23                               Desc
                                                               Main Document    Page 5 of 9
 Debtor       Temerity Trust Management, LLC                                                      Case number (if known)   2:20-bk-15015-BR
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $               95,682.18

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                 95,682.18




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 2:20-bk-15015-BR   Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23   Desc
                         Main Document    Page 6 of 9




                 Supplemental Master Mailing List
Case 2:20-bk-15015-BR    Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23   Desc
                          Main Document    Page 7 of 9



                  Creditors To Be Added To Master Mailing List



Los Angeles County Tax Collector
PO Box 54018
Los Angeles, CA 90054-0018

Franchise Tax Board
Bankruptcy Section, MS: A-340
PO Box 2952
Sacramento, CA 95812-2952

Jonathan & Beverly Neville
1255 Wolf Hollow Lane # 415
Salt Lake City, Utah 84117

Los Angeles Municipal Service
PO Box 30808
Los Angeles, CA 90030-0808

My Alarm Company
3803 West Chester Pike
Suite 100
Newtown Square, PA 19073

Southern California Gas
PO Box C
Monterey Park, CA 91756-5111

Western Exterminator Company
3333 West Temple Street
Los Angeles, CA 90026
Case 2:20-bk-15015-BR                Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23                                      Desc
                                      Main Document    Page 8 of 9

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document entitled Summary of Amended Schedules, Master
 4   Mailing List and/or Statements will be served or was served (a) on the judge in chambers in the form
     and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 17, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
 9       •     Ron Maroko ron.maroko@usdoj.gov
         •     Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
10       •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

11
     2. SERVED BY UNITED STATES MAIL: On June 17, 2020, I served the following persons and/or
12   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
13   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
14                                                                                   Service List served by U.S. Mail attached
15   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
16   on June 17, 2020, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
17   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
18
     None.
19
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
20   true and correct.

21    June 17, 2020                  John Berwick                                       /s/ John Berwick
      Date                           Type Name                                          Signature
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-15015-BR    Doc 20 Filed 06/17/20 Entered 06/17/20 11:12:23   Desc
                          Main Document    Page 9 of 9



Added Creditors

Los Angeles County Tax Collector
PO Box 54018
Los Angeles, CA 90054-0018

Franchise Tax Board
Bankruptcy Section, MS: A-340
PO Box 2952
Sacramento, CA 95812-2952

Jonathan & Beverly Neville
1255 Wolf Hollow Lane # 415
Salt Lake City, Utah 84117

Los Angeles Municipal Service
PO Box 30808
Los Angeles, CA 90030-0808

My Alarm Company
3803 West Chester Pike
Suite 100
Newtown Square, PA 19073

Southern California Gas
PO Box C
Monterey Park, CA 91756-5111

Western Exterminator Company
3333 West Temple Street
Los Angeles, CA 90026
